Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 7/25/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and 17 and cancellation of claims 2, 4 and 18.  Claims 1, 3, 5-17 and 19-20 remain pending. 
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are addressed in the prior art rejection below. 
Applicant argue as it relates to the Chu are noted; however, the prior art discloses a etch stop layer which can reasonably be considered within the scope of the claimed low-k dielectric because such includes silicon carbide with oxygen, reasonably SiOC as claimed in claim 3 (0026-0027) and therefore within the scope of the broadly drafted low-k dielectric requirement.  Such would be simultaneously exposed per the discussion in the prior are rejection that follows.
Applicant’s arguments to Wong are not persuasive as Wong discloses adjusting the wetting angle of the surface of SiN using ozone to change the surface to be hydrophilic (see 0024, related to dielectric with features and exposure to ozone to adjust the hydrophilicity).  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180166330 by Chu et al., takin with US Patent Application Publication 20080299739 by Yoshizawa et al., US Patent Application Publication 20190362965 by Wong et al. and US Patent Application Publication 20180205026 by Zhou et al.
Claim 1:  Chu discloses a method for processing a workpiece, the workpiece comprising a semiconductor material, the workpiece comprising a first layer and a second layer and depositing a photoresist on the workpiece (0029), wherein the first layer includes SiN and the second layer includes dielectric, including what can reasonably be considered an SiOC (0026-027).    Chu discloses using SiN and SiOC layers and such can reasonably be considered a low-k dielectric layer as evidenced by claim 3 (0026-0027). 
Chu discloses deposing the photoresist on the surface of the SiN; however, fails to disclose the ozone treatment as claimed.  However, Yoshizawa discloses improving the adhesion of the photoresist to SiN in the manufacturing of a semiconductor device and discloses treating the surface of the SiN with an oxidizing plasma to change the SiN to include hydrophilic surface to thereby provide the benefit of improved adhesion (0051).  Additionally, Wong discloses adjusting the wetting angle of the surface of SiN using ozone to change the surface to be hydrophilic (see 0024, related to dielectric with features and exposure to ozone to adjust the hydrophilicity).   Therefore, taking the references it would have been obvious to one of ordinary skill in the art to expose the SiN to the ozone to reap the benefits of increasing the adhesion of the photoresist to the SiN layer as suggested by Yoshizawa.  
As for the requirement of simultaneously exposing and the adjusting the wetting angles as claimed, the examiner notes that Zhou discloses simultaneously exposing multiple different layers (including SiN and other dielectric materials) to the oxidizing plasma to tailor the hydrophilicity of the layers to provide surfaces with desired hydrophilicities (0047, 0048, 0056-0057) and therefore taking the references collectively it would have been obvious to have simultaneously expose the materials to reap the benefits of improved control over the wetting angle of the surface of multiple layers, including SiN. 
As for the decreasing by 5o for first layer and decreasing by less than 5o for second layer, the examiner notes that these are merely results of performing the claimed process steps, that is exposing multiple materials (first and second layer) to the claimed ozone gas and such is made obvious by the prior art and therefore by exposing two materials to ozone plasma, it must necessarily have the same results as claimed unless the applicant is performing specific process steps or using specific materials that are not claimed or disclosed as required to achieve the claimed results.   Additionally, Zhou discloses the obviousness of adjusting and enhancing the hydrophilicity of the individual materials that are simultaneously exposed to the oxidizing gas and therefore doing such to provide the claimed enhancement of the SiN and prevent decreasing of the second layer would have been obvious to one of ordinary skill in the art to reap the benefits as outlined by Zhou, that is control the wetting angle of the various materials of exposed.
Claim 3:  Chu discloses using SiN and SiOC layers as discussed above (0026-0027). Wong disclose using a substrate that has a SiN and SiOC layer and therefore using both these materials together would have been obvious as predictable.  
Claims 10-11:  The concentration of the ozone in the treatment gas would have been recognized as a result effective variable, directly affecting the treatment and therefore taking the level of one of ordinary skill in the art, adjusting the amount of ozone through routine experimentation would have been obvious to one of ordinary skill in the art at the time of the invention.    Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 12-13:  Wong discloses nitrogen and oxygen (0024) and therefore using such it would have been obvious as predictable method of adjusting the hydrophilic surface of the SiN material.  Wong specifically discloses using a combination of hydrophilic treatment gases and therefore using the combination of ozone and oxygen plasma or ozone and nitrogen would have been obvious as predictable.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Claim 16:  The exposure is for a finite period of time and therefore can be considered “a pulsed mode” as claimed.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., takin with Yoshizawa et al., Wong et al. and Zhou et al. and further with US Patent Application Publication 2002006478 by Yuda et al.
Claims 5-7:  Chu et al., takin with Yoshizawa et al., Wong et al. and Zhou et al. discloses ozone and oxygen plasma; however, fails to provide the particulars of the gas supply.  However Yuda, also disclosing an oxygen plasma discloses supplying the gases through a separation grid (or through what can reasonably be considered a gas injection port, i.e. hole) and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Wong to use the oxidizing plasma supply method as Chu et al., takin with Yoshizawa et al., Wong et al. and Zhou et al. discloses oxygen plasma and fails to disclose the method for oxygen exposure and Yuda discloses a known method to supply such to the substrate surface.  

Claims 8-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., takin with Yoshizawa et al., Wong et al. and Zhou et al. taken collectively with US Patent Application Publication 20030035904 by Hsieh et al.
Chu et al., takin with Yoshizawa et al., Wong et al. and Zhou et al. discloses ozone and oxygen plasma; however, fails to provide the particulars of the gas supply.  However, Hsieh discloses a method for hydrophilic treatment of the substrate using a plasma process or other and discloses temperature of below 420C and a time period of less than 115 seconds (0018) and therefore taking the reference collectively, it would have been obvious to have used these known time and temperatures to achieve a hydrophilic treatment of a substrate.  Hsieh specifically discloses the time and temperature encompass the claim ranges and therefore make obvious the claimed ranges.   Additionally, at the very least, the time and temperature are a result effective variable, directly affecting the hydrophilic treatment and therefore determination of the optimum time and temperature of the treatment would have been obvious as predictable.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claim 16:  The exposure is for a finite period of time and therefore can be considered “a pulsed mode” as claimed, i.e. single pulse of a precursor.
Allowable Subject Matter
Claims 17 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  These claims are allowable for substantially the same reasons as set forth in the Applicant’s Remarks dated 7/25/2022.  Specifically, while the organic exposure of the low-k dielectric, the examiner notes that the present claims which require ozone exposure for decreasing the wetting angle of the SiN by at least 5o (with wetting angle of low-k decreased by less than 5o) and also including a organic radical exposure that selectively modifies the surface wetting angle of the low-k relative to the SiN layer.  The prior art fails to disclose or make obvious two processes each for selectively modifying the surface wetting angle of the two claimed layers relative to each other used in combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/             Primary Examiner, Art Unit 1718